DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dade et al. (Pub NO. US 2007/0260869) in view of Reh (Pub No. US 2011/0173457)
Regarding Claim Dade teaches: A method for performing an immutable hardware boot sequence, [Fig.3] comprising: by a processing [Fig.1 item 220, processor chip] chip: receiving a reset; [Fig.3, item 305, reset mode] in response to the reset, performing the immutable hardware boot sequence [Fig.3 step 310-378, shows the boot sequence] while holding one or more run-time-programmable units in the processing chip in a reset state; [[0016] and claim 2,place and hold the processor in reset mode] and subsequent to the immutable hardware boot sequence having copied executable code from an external non-volatile boot storage [NAND Flash 210] into an external memory [memory 275, as shown in the figure, memory 275 is external to the processor 220 ] from which the one or more run-time- programmable units are configured to execute the executable code, [[0017], FPGA retrieve the boot code from NAND flash and stores into memory 275] removing the reset state from at least one of the one or  [[0018], releases processor 220 from reset mode] storage that is never accessible by the one or more run-time-programmable units. [Fig.1, NAND flash is not connected to the Processor]
Regarding Claim 1 Dade does not teach wherein the executable code is stored in the external non-volatile boot storage in an encrypted form using a key and wherein the executable code is decrypted on-chip whenever the executable code is read from the external memory for use by one of the one or more run-time-programmable units.  
However, Reh teaches wherein the executable code is stored in the external non-volatile boot storage in an encrypted form using a key and wherein the executable code is decrypted on-chip whenever the executable code is read from the external memory for use by one of the one or more run-time-programmable units.  [Abstract, Processor retrieves the encrypted firmware image from external memory and the processor decrypts the encrypted firmware image]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to retrieves an encrypted boot code form the NVRAM 250 to the internal memory 275 and decrypts the code using Reh’s teaching to improve the security of the system and prevent attack by unauthorized personal.  
Regarding Claim 2 Dade teaches: the one or more run-time-programmable units comprise one or more processors.  [Fig.1, item 220]
Regarding claim 3 the combination of Dade and Reh teaches the processing chip is a particular one of multiple processing chips, [Fig.1, item 220 of Dade] and the encrypted form of the executable code is only decryptable within the particular processing chip.  [Abstract of Reh]
Regarding Claim 5 Dade teaches: the immutable hardware boot sequence is configured entirely at a manufacturing time of the processing chip. [Fig.3 Boot sequence of the system] 
Regarding Claim 6 Dade teaches:  at least part of the immutable hardware boot sequence is controlled by a read-only memory (ROM) on the processing chip. [Fig.1, item 220] 
Regarding Claim 7 Dade teaches:  comprises writing the external non-volatile boot storage with the executable code at a manufacturing time of the processing chip. [Fig.1, item 255, Boot Code] 
Regarding Claim 8  Dade teaches:  the one or more run-time-programmable units comprise every run-time-programmable unit in the processing chip.  [Fig.1, item 220]
Regarding Claim 9 Dade teaches:  the performing the immutable hardware boot sequence comprises performing an integrity check on at least a portion of contents of the external non-volatile boot storage. [Fig.3, item 345, boot code validity check]  
Regarding Claim 12 Dade teaches:  external memory is a dynamic random access memory (DRAM). [Fig.1, item 275 [0018]] 
Claims 13 and 14 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 13 and 14 are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 15 Dade teaches: the one or more run-time-programmable units comprise one or more processors.  [Fig.1, item 220]
Regarding claim 16 the combination of Dade and Reh teaches: the integrated circuit is a particular one of multiple processing chips, [Fig.1, item 220 of Dade]  and the encrypted form of the executable code is only decryptable within the particular processing chip. [Abstract of Reh] 
Regarding Claim 18 Dade teaches: the immutable hardware boot sequence is configured entirely at a manufacturing time of the integrated circuit.  [Fig.3 Boot sequence of the system] 
Regarding Claim 19 Dade teaches: at least part of the immutable hardware boot sequence is controlled by a read-only memory (ROM) on the integrated circuit.  [Fig.1, item 220] 
Regarding Claim 20 Dade teaches: the integrated circuit is configured to perform the immutable hardware boot sequence by performing an integrity check on at least a portion of contents of the external non-volatile boot storage. [Fig.3, item 345, boot code validity check]  
Claims 4,10,11 and 17 are rejected. Subject matters of the claims are obvious design choice, which a skilled person would consider applying when designing a system.  Since all the claimed elements were design choice and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186